DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 10, 11, 14, 16-19, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3648305 (Ersek).
Regarding claim 1: 
Ersek disclose a patient table including a support surface for a patient, the patient table comprising: 
a first table subunit (26), configured to provide a first surface region of the support surface (Fig. 3); 
a second table subunit (27), configured to provide a second surface region of the support surface (Fig. 3); and 
an angle unit (32) connected to the first table subunit and the second table subunit (Fig. 4), configured to fix a position of the first table subunit relative to the second table subunit such that the first surface region is provided in a first plane and the second surface region is provided in a second plane (Fig. 4), intersecting the first plane at an intersection angle, and such that the support surface is secured against a change of the intersection angle upon loading of the support surface by the patient 
Regarding claim 2: 
Ersek disclose the patient table of claim 1, wherein the angle unit includes a second coupling element, configured to interact functionally with a second counter-coupling element provided on the second table subunit, to releasably connect the angle unit to the second table subunit (Fig. 4, 33 and 34).
Regarding claim 3: 
Ersek disclose the patient table of claim 1, wherein the angle unit includes a first portion along a first axis and a second portion along a second axis, intersecting the first axis at the intersection angle, and wherein, upon the angle unit connecting to the first table subunit and the second table subunit, the first plane of the first surface region is fixed parallel to the first axis and the second plane of the second surface region is fixed parallel to the second axis, so that the first plane and the second plane intersect one another at the intersection angle (Fig. 3, lateral hinge members 29 and 30).
Regarding claim 5: 
Ersek disclose the patient table of claim 1, wherein the support surface includes a first extent along a longitudinal axis of the patient table and a relatively shorter, second extent along a transverse axis and wherein the first counter- coupling element is configured at least partially on one side of the first table subunit which, upon the angle unit connecting to the first table subunit and the second table subunit, is oriented parallel to the longitudinal axis (Fig. 3 and 4).
Regarding claim 6: 
Ersek disclose the patient table of claim 1, wherein the support surface includes a first extent along a longitudinal axis and a relatively shorter, second extent along a transverse axis and wherein the 
Regarding claim 7: 
Ersek disclose the patient table of claim 1, wherein the first coupling element includes at least one projection or at least one cut-out, and wherein the first counter-coupling element includes at least one complementarily formed counter-cut-out or a complementarily formed counter-projection which, upon the angle unit connecting to the first table subunit and the second table subunit, engages with one another so that a position of the first table subunit and of the second table subunit is fixed relative to the angle unit (Fig. 3 and 4).
Regarding claim 8: 
Ersek disclose the patient table of claim 7, wherein the at least one projection or the at least one cut-out is formed cylindrical, conical, domed or cuboid (Fig. 3 and 4).
Regarding claim 10: 
Ersek disclose the patient table of claim 1, wherein the first table subunit, the second table subunit and the angle unit include an X-ray-transparent material (column 1, lines 72-74).
Regarding claim 11: 
Ersek disclose the patient table of claim 1, additionally including a joint element, connected to the first table subunit or to the second table subunit, and a joint axis, the first table subunit or the second table subunit being rotatable around the joint axis with the releasable connection between the angle unit and at least one of the first table subunit and the second table subunit released (Fig. 3 and 4).

Regarding claim 14: 

Regarding claim 16: 
Ersek disclose the patient table of claim 2, wherein the support surface includes a first extent along a longitudinal axis of the patient table and a relatively shorter, second extent along a transverse axis and wherein the second counter-coupling element is configured at least partially on one side of the second table subunit which, upon the angle unit connecting to the first table subunit and the second table subunit, is oriented parallel to the longitudinal axis (Fig. 3 and 4).
Regarding claim 17: 
Ersek disclose the patient table of claim 2, wherein the support surface includes a first extent along a longitudinal axis and a relatively shorter, second extent along a transverse axis and wherein the second counter-coupling element is provided at least partially on one side of the second table subunit which, upon the angle unit connecting to the first table subunit and the second table subunit, is oriented parallel to the transverse axis (Fig. 3 and 4).
Regarding claim 18: 
Ersek disclose the patient table of claim 2, wherein the first coupling element and the second coupling element includes at least one projection or at least one cut-out, and wherein the second counter-coupling element includes at least one complementarily formed counter-cut-out or a complementarily formed counter-projection which, upon the angle unit connecting to the first table subunit and the second table subunit, engages with one another so that a position of the first table subunit and of the second table subunit is fixed relative to the angle unit (Fig. 3 and 4, pin).
Regarding claim 19: 

Regarding claim 23: 
Ersek disclose the patient table of claim 2, additionally including a joint element, connected to the first table subunit or to the second table subunit, and a joint axis, the first table subunit or the second table subunit being rotatable around the joint axis with a releasable connection between the angle unit and at least one of the first table subunit and the second table subunit released (Fig. 3 and 4, pin).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3648305 (Ersek).
Regarding claim 15: 
Ersek disclose the medical imaging facility of claim 14, but is silent with respect to structure holding the source and detector.
However, C-arms support structures well known in the art.
.   
Allowable Subject Matter
Claims 4, 9, 12, 13, and 20-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4: 
Ersek disclose the patient table of claim 1, but fails to teach the details of wherein upon the angle unit connecting to the first table subunit and the second table subunit, the angle unit is configured to provide a third surface region of the support surface for the patient, formed spatially between the first surface region and the second surface region.
Regarding claim 9: 
Ersek disclose the patient table of claim 1, but fails to teach the details of wherein the angle unit includes at least one cut-out with a U-shaped profile, and wherein upon the angle unit being connected to the first table subunit and the second table subunit, a part of a respective surface region of at least one of the first table subunit and the second table subunit is introduced into the at least one cut-out with the U-shaped profile.
Regarding claim 12: 
Ersek disclose a table subunit of the patient table of claim 1 but fails to teach the details of including a support surface for a patient for use, comprising: a counter-coupling element, configured to provide a first surface region of the support surface.
Regarding claim 13: 

Regarding claim 20: 
Ersek disclose the patient table of claim 2, but fails to teach the details of wherein upon the angle unit connecting to the first table subunit and the second table subunit, the angle unit is configured to provide a third surface region of the support surface for the patient, formed spatially between the first surface region and the second surface region.
Regarding claim 21: 
Ersek disclose the patient table of claim 3, but fails to teach the details of wherein upon the angle unit connecting to the first table subunit and the second table subunit, the angle unit is configured to provide a third surface region of the support surface for the patient, formed spatially between the first surface region and the second surface region.
Regarding claim 22: 
Ersek disclose the patient table of claim 2, but fails to teach the details of wherein the angle unit includes at least one cut-out with a U-shaped profile, and wherein upon the angle unit being connected to the first table subunit and the second table subunit, a part of a respective surface region of at least .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884


/DANI FOX/Primary Examiner, Art Unit 2884